In re Paek, Juong Soo; — Defendant(s); applying for writ of certiorari and/or review, writ of mandamus, supervisory and/or remedial writs; Parish of Jefferson, 24th Judicial District Court, Div. “N”, No. 89-1900.
Denied. Trial set for April 30, 1990 has not been unreasonably delayed since the determination on February 1,1990, that the defendant is competent to proceed. Cf., State v. Gale, 526 So.2d 861 (La.App. 4th Cir.1988). If, however, trial on April 30, 1990 is again continued over the objection of the defense, the trial court is to order the defendant released from custody. La. C.Cr.P. art. 701.
DIXON, C.J., would grant the writ.